Ostrander, J.
(after stating the facts). It will be perceived that the questions presented to this court in this matter do not arise upon an attempted enforcement of legislation. The record before us and the record in the matter of Hooper v. McKenzie, post, 120, evidence the fact that responsible officers of the State, gentlemen whose opinions are entitled to the greatest respect, decline to undertake, at all, the enforcement of this statute. The differences of opinion of these gentlemen, the range, scope, and specifications of the attack upon, *113and the arguments and reasoning in support of, the legislation, indicate the importance of the questions presented. Legislation is rarely in advance of, most often follows at a conservative distance after, the community conviction of the desirability or necessity for legislation, and it maybe assumed that the statute in question here is a reflection of sentiment amounting to a demand for legislation of such character. It is matter of common knowledge that legislation of similar character has been recently enacted in many of the States. Indeed, comparisons indicate that this statute is made up of fragments of other like statutes. The facts and even the vagaries of physiology and psychology, the age, sex, and mental and physical health of the individual members of the community, are factors in any system of jurisprudence. That the State should be, and is, profoundly interested in the moral and physical conditions of infant citizens, goes without saying. The law recognizes, as the physical and the social senses recognize, the requirements of nurture and of education, mental and moral. Infancy imports wardship. It' implies control, direction, restraint, supervision.- Depending, as it may and does, upon the natural and usual sentiments attending parentage and family, society is conscious, and has from earliest times been conscious, of the fact that conditions may be such that these dependencies are without support, and that the State itself must in some cases be parent to children of the State. From the earliest times the law, while regarding the natural rights of parents and deciding between estranged parents with equal natural rights, according to rules more or less certain, has always, in the last analysis of the particular case, set the welfare of the child, and the interest of the community in the welfare of the child, above every other consideration. In England the court of chancery, originally the keeper of the king’s conscience in his paternal relations to all his subjects, has uniformly assumed to place the interest of the child above the natural rights of parents and the legal rights of guardians, and in this country the same coui’ts *114have exercised the same jurisdiction, basing such jurisdiction equally upon the inherent power of the court and upon statutory authority. See In re Stittgen, 110 Wis. 625. Including in its exercise the removal of the child from a bad to a better environment, and restraint corresponding with the necessity for restraint, it is not doubted, and has been rarely questioned, that this power may be exploited by the legislatures of the various States.
The legislature of this State has heretofore established a house of correction for juvenile offenders, the statute name for which is “ The Industrial School for Boys” (1 Comp. Laws, §§ 2196-2207), andan “IndustrialHome for Girls” (1 Comp. Laws,§§ 2209-2221), commitment to either of which involves conviction for an offense punishable by law, by fine or imprisonment or both, excepting, however, convictions punishable by law by imprisonment for life. There is, also, a “ State Public' School” at Cold-water (1 Comp. Laws, §§ 2021-2035) which may receive children over 2 and under 12 years of age, sound in mind and body, dependent on the public for support, and having no parents who can be compelled to support them or indemnify the public for support. Commitment to this school is upon the order of the probate judge of the proper county. The custody of children received at this school is intended to be temporary, and children are kept until they can be placed in family homes. The board of control is made guardian of all children admitted to the school, such guardianship to continue during the minority of the child. The House of the Good Shepherd, at Detroit, is made a place of legal detention of such girls as are convicted in the county of Wayne of an offense for which they might be sent to the home at Adrian. 1 Comp. Laws, § 2222. While criminal conduct, charged and determined according to the criminal code, or actual dependency upon the public for support, are by this legislation made the grounds and reasons for public interference, that interference is not limited, in point of time, by either a sentence as for crime committed, or the continuance of *115the status of dependency. If the legislature may properly make State wardship contingent upon. conviction for crime or actual demands upon the public treasury, may it not, also, otherwise define the status of infants requiring guardianship, and enforce State control and education of infants coming within the class ? This question has been many times, and must now be, answered affirmatively. The questions from time to time presented in the cases •cited are determined, as one would suppose, sometimes in support, and sometimes in defeat, of the particular legislation which is considered. The tests applied are various; •constitutional limitations upon the exercise of legislative powers and constitutional determination of the repose of judicial powers not being the same in all of the States. Putting aside'for the present all questions concerning the conclusive character and effect of proceedings employed to determine the status of the child, either upon the parents •or the child, the power of the legislature to determine, by rules and definitions, the class or classes of children requiring it, and to impose State supervision, is no longer open to question. Jarrard v. State, 116 Ind. 98; Board of Children's Guardians v. Shutter, 139 Ind. 268 (31 L. R. A. 740); State v. Kilvington, 100 Tenn. 227 (41 L. R. A. 284); Ex parte Nichols, 110 Cal. 651; Ex parte Liddell, 93 Cal. 633; Farnham v. Pierce, 141 Mass. 203; Matter of Wares, 161 Mass. 70; Matter of Kelley, 152 Mass. 432; State v. Brown, 50 Minn. 353 (16 L. R. A. 691); Matter of Ferrier, 103 Ill. 367; County of McLean v. Humphreys, 104 Ill. 378; Ex parte Crouse, 4 Whart. (Pa.) 9; Milwaukee Industrial School v. Supervisors of Milwaukee County, 40 Wis. 328; Wisconsin Industrial School for Girls v. Clark County, 103 Wis. 651; Hibbard v. Bridges, 76 Me. 324; Mansfield's Case, 22 Pa. Super. Ct. 224; Cincinnati House of Refuge v. Ryan, 37 Ohio St. 197; Prescott v. State, 19 Ohio St. 184; Roth v. House of Refuge, 31 Md. 329; Ex parte Loving, 178 Mo. 194; People v. Catholic Protectory, 101 N. Y. 195; Com. v. Fisher, 213 Pa. 48; People, ex *116rel. Ivis, v. Amigh (Cir. Ct. Cook County, Ill.), 38 Chi. Leg. N. 20, Sept. 2, 1905; State v. Home Society, 10 N. Dak. 493; Scott v. Flowers, 60 Neb. 675, 61 Neb. 620.
From the point of view indicated, keeping in mind, also, the fact that infant citizens and their parents and guardians have rights which must be considered, it remains for us to examine the Objections made to this statute, not disposed of by what has been already said. Legislation of like character in other States is so recent that in but few of them has the law received consideration in the courts of last resort. In none of them is it possible to urge, against the validity of the law, one objection which is strongly urged here. In all of the statutes which have been examined jurisdiction is vested in an established constitutional court, of more or less dignity. In the case of Commonwealth v. Fisher, 213 Pa. 48, the statute under consideration was the act of April 23, 1903 (Act No. 205, Laws of 1903), by the terms of which the court of quarter sessions of the peace was designated as a juvenile court. Appellant had been committed by that court to the House of Refuge. It was urged that the tribunal was an unconstitutional body and without jurisdiction. The act was entitled—
“An act defining the powers of the several courts of quarter sessions of the peace, within this commonwealth, with reference to the care, treatment and control of dependent, neglected, incorrigible and delinquent children, under the age of sixteen years’ and providing for the means in which such power may be exercised.”
It was said by the court that:
“The court of quarter sessions is not simply a criminal court. The constitution recognizes it, but says nothing as to its jurisdiction. Its existence antedates our colonial times and by the common law and statutes, both here and in England, it has for generations been a court of broad general police powers in no way connected with its criminal jurisdiction. * * * With its jurisdiction unrestricted by the constitution, it is for the legislature to declare what shall be exercised by it as a general police court, *117and, instead of creating a distinctively new court, the act ■of 1903 does nothing more than confer additional powers upon the old court and clearly define them. * * * It is a mere convenient designation of the court of quarter sessions to call it, when caring for children, a juvenile court, but no such court, as an independent tribunal, is created. It is still the court of quarter sessions before which the proceedings are conducted, and though that court, in so conducting them, is to be known as the juvenile court, the records are still those of the court of quarter sessions.”
By the Constitution of Michigan, art. 6, § 1, the judicial power is vested in one Supreme Court, in circuit courts, in probate courts, and in justices of the peace. “Municipal courts of civil and criminal jurisdiction may he established by the legislature in cities. ” There is the further constitutional provision that “the legislature may provide by law for the election of one or more persons in each organized county, yjho may be vested with judicial powers not exceeding those of a judge of the circuit court at chambers.” Const, of Mich. art. 6, § 16. Under the authority of this provision, the legislature has provided, for the election in each county of officers called “circuit court commissioners.” If the act which we are considering were to be given effect, jurisdiction under it would vest, in two counties in circuit courts, in 44 counties in probate courts, and in 30 counties in circuit court commissioners. The constitutional jurisdiction of circuit courts is—
“Original jurisdiction in all matters civil and criminal not excepted in this Constitution and not prohibited by law, and appellate jurisdiction from all inferior courts and tribunals and a supervisory control of the same. They shall also have power to issue writs of habeas corpus, mandamus, injunction, quo warranto, certiorari, and other writs necessary to carry into effect their orders, judgments and decrees, and give them general control over inferior courts and tribunals within their respective jurisdictions, and in all such other cases and matters as the Supreme Court shall by rule prescribe.” Const. of Mich. art. 6, § 8.
*118The probate courts have such jurisdiction, powers, and duties as shall be prescribed by law. The objection made is that the legislature may not confer upon circuit court commissioners the powers required by the act to be exercised, and that, this being so, the act must be held to be entirely invalid and inoperative. As to the first proposition, namely, that circuit court commissioners may not be vested with the powers of this act, there seems to be little or no contention. If it is held, as it may be, that the act should be construed as one not intending to create a new court or new courts, but as vesting further or new jurisdiction in existing courts, we escape serious objections, leveled at the idea that the statute creates a new court; but in so holding we make no headway against the contention that the Constitution does not permit circuit court commissioners to be clothed with these new judicial powers. If we go further and hold that the proceedings contemplated are not criminal proceedings, but are special, statutory inquiries, that the right of trial by jury is not invaded, that the commitment provided for is not imprisonment, for all of which rulings support is to be found in cases already cited, we are still confronted with the alleged purpose of the legislation to establish juvenile courts, and to confer upon them powers beyond those which a circuit court commissioner may exercise. It was suggested at the hearing that, as the legislature had made definitions, the determination of a particular case involved only an inquiry into the surroundings and conduct of a child, and, as the determination required to be made in no case resulted in punishment, the proceedings were at most quasi judicial in character, and might be conducted as well by a circuit court commissioner as by a circuit court. It was further suggested that if it is found that the act in terms confers powers beyond those just stated, and beyond those which a circuit court commissioner may exercise, the provisions of the act open to objection should be disregarded, and the act for the general purpose intended be held to be operative.
It is clear that the act provides for tribunals in which. *119the facts stated in the petition which is filed may be traversed, and in which the issues presented may be determined. It is clear that, when it is possible, the parents of the child are to be notified, and may appear and be heard. There are the provisions giving power to punish, as for contempt, contumacious parents, in accordance with the provisions of designated statutes, which in terms apply to courts of record only. The power to issue summonses and warrants, “or upon conviction” to impose a fine, to suspend sentence, to place the child upon probation and revoke and terminate such probation, to inquire into the ability of parents to support or to contribute to the support of children in the custody of the State and to enter and enforce decrees to that end — all of these provisions are indicative of the purpose to provide for, not only judicial, but court, proceedings. Satisfied of the legislative intent and purpose, can it be held that it may be disregarded, the provisions evidencing this intent eliminated, and the statute held to be for any purpose generally operative ? It seems to me that every consideration forbids such a ruling. Unless the act can be held to be inoperative in counties where jurisdiction is given to circuit court commissioners, and operative, if other objections to the act are overruled, in counties where the jurisdiction is given to .probate courts and to circuit courts, it is unnecessary to discuss further the questions presented. We are obliged to say that the language of the act indicates, not only the purpose to provide for a uniform administration of the law, but for its general application in all territory not expressly excepted from its operation. Judicial power does not extend to the mutilation or amendment of the act necessary to give it any effect in any county.
For the reasons given, the act must be held to be invalid. The order of the circuit court for Wayne county was right, and the writ of mandamus is denied. No costs are awarded.
Moore, C. J., and McAlvay, Grant, and Blair, JJ., concurred.